


Exhibit 10.16

 

AMENDMENT NO. 1 TO THE

HF FINANCIAL CORP.

2002 STOCK OPTION AND INCENTIVE PLAN

 

Effective July 11, 2006

 

Pursuant to Section 19 of the HF Financial Corp. 2002 Stock Option and Incentive
Plan (the “Plan”), this Amendment No. 1 (this “Amendment”) amends the Plan as
indicated herein.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

 

1.            Section 6 of the Plan is hereby amended by deleting such Section 6
in its entirety and replacing it with the following:

 

6.             General Terms and Conditions of Options and Rights.  The
Committee shall have full and complete authority and discretion, except as
expressly limited by the Plan, to grant Options and/or Rights and to provide the
terms and conditions (which need not be identical among Participants) thereof. 
In particular, the Committee shall prescribe the following terms and conditions:
(i) the Exercise Price of any Option or Right, which shall not be less than the
Market Value per Share at the date of grant of such Option or Right, (ii) the
number of Shares subject to, and the expiration date of, any Option or Right,
which expiration date shall not exceed ten years from the date of grant,
(iii) the manner, time and rate (cumulative or otherwise and including
acceleration upon certain events specified by the Committee) of exercise of such
Option or Right, and (iv) the restrictions, if any, to be placed upon such
Option or Right or upon Shares which may be issued upon exercise of such Option
or Right.  The Committee may, as a condition of granting any Option or Right,
require that a Participant agree not to thereafter exercise one or more Options
or Rights previously granted to such Participant.  No person will be eligible to
receive grants of Options or Rights covering more than Fifty Thousand (50,000)
Shares in any calendar year under this Plan pursuant to the grant of Options or
Rights hereunder.

 

2.            Section 7(d) of the Plan is hereby amended by deleting such
Section 7(d) in its entirety and replacing it with the following:

 

(d)           In the event of the death of a Participant while in the Continuous
Service of the Corporation or an Affiliate or within the three month period
referred to in paragraph (c) of this Section 7, the person to whom any Option or
Right held by the Participant at the time of his death is transferred by will or
the laws of descent and distribution may, but only to the extent such
Participant was entitled to exercise such Option or Right immediately prior to
his death (unless the Committee otherwise determines that such Option or Right
shall become exercisable in full or in part (as related to any Option or Right
not then otherwise exercisable) at the time of his death and so provides in the
applicable instrument or instruments evidencing the grant of such Option or
Right), exercise such Option or Right at any time within a period of one year
succeeding the date of death of such Participant, but in no event later than ten
years from

 

--------------------------------------------------------------------------------


 

the date of grant of such Option or Right.  Following the death of any
Participant to whom an Option was granted under the Plan, irrespective of
whether any Related Right shall have theretofore been granted to the Participant
or whether the person entitled to exercise such Related Right desires to do so,
the Committee may, as an alternative means of settlement of such Option, elect
to pay to the person to whom such Option is transferred by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined in the Code or Title I of the ERISA or the rules thereunder, the
amount by which the Market Value per Share on the date of exercise of such
Option shall exceed the Exercise Price of such Option, multiplied by the number
of Shares with respect to which such Option is properly exercised.  Any such
settlement of an Option shall be considered an exercise of such Option for all
purposes or the Plan.

 

3.            Section 11(b) of the Plan is hereby amended by deleting such
Section 11(b) in its entirety and replacing it with the following:

 

(b)           Except as provided in Section 14 hereof, if a Participant ceases
to maintain Continuous Service for any reason (other than death, total or
partial disability or normal or early retirement) unless the Committee shall
otherwise determine and provide in the agreement referred to in paragraph (d) of
this Section 11, all shares of Restricted Stock theretofore awarded to such
Participant and which at the time of such termination of Continuous Service are
subject to the restrictions imposed by paragraph (a) of this Section 11 shall
upon such termination of Continuous Service be forfeited and returned to the
Corporation.  Unless the Committee shall have provided in the agreement referred
to in paragraph (d) of this Section 11 for a full or ratable lapse of
restrictions with respect to an award of shares of Restricted Stock during the
Restricted Period, if a Participant ceases to maintain Continuous Service by
reason of death, total or partial disability or normal or early retirement, such
portion of such shares of Restricted Stock awarded to such Participant which at
the time of such termination of Continuous Service are subject to the
restrictions imposed by paragraph (a) of this Section 11, as shall be equal to
the portion of the Restricted Period with respect to such shares which shall
have elapsed at the time of such termination of Continuous Service shall be free
of restrictions and shall not be forfeited.

 

4.            Except as expressly modified hereby, the terms and conditions set
forth in the Plan remain in full force and effect.

 

--------------------------------------------------------------------------------
